DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because  the abstract should be a separate sheet paper. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Khan  5653424.
Khan discloses the claimed invention as recite in the claims as shown below:
CLAIM 1. A staple removing device configured to remove a staple of a paper bundle bound by the staple comprising: a loading portion 74  on which the paper bundle is loaded; and a pressing member 82 configured to press the paper bundle to the loading portion,

wherein the pressing member comprises a staple support portion configured to position the staple at a removing position by allowing the staple to abut against the staple support portion.

CLAIM 2 The staple removing device according to claim 1 comprising an insertion member 134 which advances in a state of being inserted between the paper bundle and the staple,



CLAIM 3 The staple removing device according to claim 2, wherein the staple support portion is provided in an edge portion on a downstream side in an advancing direction of the insertion member in an opening portion formed in the pressing member. See Fig.8
CLAIM 4 The staple removing device according to claim 2, wherein the paper support portion extend toward the staple support portion from an edge portion on an upstream side in an advancing direction of the insertion member in an opening portion formed in the pressing member. See Fig.8

CLAIM 5 The staple removing device according to claim 2 comprising: a switch 124 configured to allow the insertion member to advance between the paper bundle and the staple; and

an operation portion which is variable between a first state where the pressing member is pressed down and the paper bundle is pressed by the pressing member and a second state where the switch is turned ON by further pressing down the pressing member from the first state and an advancement of the insertion member is started. See Fig.8
Claim(s) 1-5  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Santibanez et al 6443428.

CLAIM 1. A staple removing device configured to remove a staple of a paper bundle bound by the staple comprising: a loading portion 43  on which the paper bundle is loaded; and a pressing member 50 configured to press the paper bundle to the loading portion,

wherein the pressing member comprises a staple support portion configured to position the staple at a removing position by allowing the staple to abut against the staple support portion.

CLAIM 2 The staple removing device according to claim 1 comprising an insertion member 54 which advances in a state of being inserted between the paper bundle and the staple,

wherein the pressing member comprises a paper support portion at a position which opposes the insertion member via the paper bundle.

CLAIM 3 The staple removing device according to claim 2, wherein the staple support portion is provided in an edge portion on a downstream side in an advancing direction of the insertion member in an opening portion formed in the pressing member. See Fig.3
CLAIM 4 The staple removing device according to claim 2, wherein the paper support portion extend toward the staple support portion from an edge portion on an upstream  See Fig.3

CLAIM 5 The staple removing device according to claim 2 comprising: a switch 66 configured to allow the insertion member to advance between the paper bundle and the staple; and

an operation portion which is variable between a first state where the pressing member is pressed down and the paper bundle is pressed by the pressing member and a second state where the switch is turned ON by further pressing down the pressing member from the first state and an advancement of the insertion member is started. See Fig.3

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The 892 form discloses prior art being made of record Taylor reads on claim 1 however was not applied since there are two 102,s already applied.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        February 1, 2021